Citation Nr: 1244409	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-03 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, claimed as gastroenteritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a stomach condition, claimed as gastroenteritis.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

In May 2012, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in an August 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's current gastrointestinal disability is not related to any disease or injury shown in service and any gastrointestinal disability that preexisted active service was clearly and unmistakably not aggravated therein.


CONCLUSION OF LAW

A current gastrointestinal disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a gastrointestinal disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In May 2012, the Board remanded this claim and ordered either the agency of original jurisdiction (AOJ) or AMC to contact the Veteran in order to obtain identified outstanding medical treatment records as well as schedule the Veteran for a VA examination for her gastrointestinal disability and associate a report of the examination with her claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC mailed a letter to the Veteran in May 2012 requesting that that she complete a medical authorization form in order for the AMC to obtain identified medical treatment records.  Additionally, the Veteran was afforded a VA examination for her gastrointestinal disability and a report of the examination was associated with her claims folder.  The Veteran's claim was readjudicated via the August 2012 SSOC.  

In light of the foregoing, the Board concludes that the prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in April 2010, prior to the initial adjudication of her claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA intestinal conditions Disability Benefits Questionnaire (DBQ) examination in July 2012.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed her claims folder, reviewed her past medical history, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  She has retained the services of a representative.  In her March 2012 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.


Service connection for a gastrointestinal disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

For certain chronic disorders, including ulcers, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).
VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2012).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2012).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record indicates multiple diagnoses of a gastrointestinal disability, to include diverticulitis.  See the July 2012 VA examination report.   Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board notes that the Veteran's service treatment records document complaints of and treatment for a gastrointestinal disability on multiple occasions.  Specifically, the Veteran complained of stomach, liver, or intestinal trouble on her March 1985 enlistment report of medical history.  Furthermore, in May 1985 she complained of stomach problems and vomiting, and at that time was diagnosed with gastroenteritis.  Additionally, treatment records dated January 1986, August 1987, October 1987, December 1987, and October 1988 document her complaints of stomach and abdominal pain, nausea, cramps, and vomiting.  

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current gastrointestinal disability is not related to her military service.

Specifically, the Veteran was afforded a VA examination in July 2012.  Pertinently, the VA examiner considered the Veteran's in-service treatment for stomach cramps, abdominal pain, nausea, and diagnosis of gastroenteritis as well as her current complaints of persistent nausea, diarrhea, constipation, intermittent rectal bleeding, and treatment for H. Pylori.  After examination of the Veteran and consideration of her medical history, the VA examiner diagnosed the Veteran with diverticulitis and concluded that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner's rationale for her conclusion was based on her finding that the Veteran's service treatment records did not show persistent symptoms which the Veteran is currently experiencing, nor did they show symptoms suggestive of H. Pylori, gastritis, or duodenal ulcer.  On the contrary, they showed only infrequent and self-limited symptoms which resolved and did not require ongoing therapy.  
  
The July 2012 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, in rendering her opinion, the VA examiner specifically considered the Veteran's in-service treatment for gastrointestinal disability and concluded that her current disability is not related to the in-service treatment.  

The Board notes that the Veteran was afforded a VA digestive conditions examination in April 2011 at which time she contended that she began having problems with her digestive tract during her service.  Although the claims file was unavailable, the examiner performed a thorough examination and diagnosed H. pylori infection.  In response to the RO's request for an opinion as to whether it is at least as likely as not that the Veteran has a current stomach disability that is related to her service, upon review of the claims file, in a December 2011 addendum opinion, a second examiner stated that the claims file indicates that the Veteran has abdominal pain and stomach problems.  However, as there were several possible diagnoses (cholelithiasis, gastritis, and duodenal ulcer), an opinion could not be made without resorting to mere speculation.

Crucially, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In light of the foregoing, the Board finds that the opinion rendered by the December 2011 VA examiner is of no probative value.  Accordingly, the July 2012 VA medical opinion has been given greater probative weight.

In addition to the medical evidence of record, the Board has considered the various lays statements made in support of the Veteran's claims.  In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report her symptoms both current and past (including abdominal pain), as a lay person is not competent to associate a current gastrointestinal disability to her military service.  That is, the Veteran is not competent to opine on matters such as the etiology of her current gastrointestinal disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that her contention with regard to a medical nexus between her current gastrointestinal disability and her military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2012) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of her own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran has contended that she has had a gastrointestinal disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, a gastrointestinal disability is dated in May 2002.  See a private treatment record from R.B., M.D. dated May 2002.  This was more than 10 years after the Veteran left service in March 1991.  
 
While the Veteran is competent to report stomach pain over the years since service, the Board notes that a gastrointestinal disability was not reported at the time of her service discharge.  The Board finds that her current statements regarding a continuity of a gastrointestinal disability since service are not credible.  The July 2012 VA examination contradicts any current assertion that her current gastrointestinal disability was manifested during service and has continued since such service.  There is no competent medical evidence that the Veteran complained of or was treated for a gastrointestinal disability for many years after her separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly finds any assertion by the Veteran that there has been a continuity of symptomatology dating to service is not credible in light of the objective findings noted above.  Therefore, continuity of symptomatology since service is not demonstrated. 

Based on the foregoing, the Board concludes that Hickson element (3) is not met, and the Veteran's claim fails on this basis.

The Board further finds that service connection is not warranted on the alternative basis of aggravation of a pre-existing disability.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.

As was noted above, the Board's first inquiry is whether the statutory presumption of soundness on enlistment has been rebutted.  As discussed above, the Veteran complained of stomach, liver, or intestinal trouble on her March 1985 enlistment report of medical history.  Furthermore, in May 1985 she complained of stomach problems and vomiting, and at that time was diagnosed with gastroenteritis.    

The service treatment records thus go beyond a mere "bare conclusion without a factual predicate in the record."  See Miller v. West, 11 Vet. App. 345, 348 (1998).  The enlistment report of medical history as well as diagnosis of gastroenteritis in May 1985 indicate a long-standing gastrointestinal disability on enlistment.  In fact, the July 2012 VA examiner concluded after examination of the Veteran and consideration of her medical history that her gastrointestinal disability clearly and unmistakably existed prior to the Veteran's service.  As such, the Board concludes that the evidence clearly and unmistakably shows that a gastrointestinal disability pre-existed the Veteran's period of active military service.  Accordingly, the statutory presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).

The Board must next determine whether the Veteran's pre-existing gastrointestinal disability underwent an increase in severity during her period of active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

There is only one medical opinion of record which addresses the matter of aggravation.  In particular, the July 2012 VA examiner concluded that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner's rationale for her conclusion was based on her finding that although the Veteran had complaints of occasional stomach cramps prior to military service, her service treatment records did not show persistence of those symptoms or any other gastrointestinal complaints.  As noted above, the examiner considered the Veteran's in-service treatment for stomach cramps, abdominal pain, nausea, and diagnosis of gastroenteritis as well as her current complaints of persistent nausea, diarrhea, constipation, intermittent rectal bleeding, and treatment for H. Pylori. 

As indicated above, the July 2012 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  

Accordingly, because the evidence of record indicates that there was clearly and unmistakably no increase in disability during the Veteran's period of active duty service, the Board finds that the presumption of aggravation is not for application.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

As a final matter, the Board reiterates that with respect to the one year presumptive period for ulcers found in 38 C.F.R. § 3.309(a), the evidence indicates that a gastrointestinal disability was initially diagnosed many years after service.  Accordingly, service connection on a presumptive basis is not warranted. 

For reasons and bases stated above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a gastrointestinal disability, claimed as gastroenteritis is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


